Citation Nr: 9927089
Decision Date: 09/22/99	Archive Date: 11/08/99

DOCKET NO. 94-41 119       DATE SEP 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for bilateral hip disorders
secondary to service-connected right femur fracture.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to November
1965.

This matter comes before the Board of Veterans' Appeals (Board)
from a February 1994 and subsequent rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee, which denied service connection for bilateral
hip disorders secondary to service-connected right femur fracture.

The Board remanded the claim for further development of the
evidence in August 1997.

FINDINGS OF FACT

1. The veteran sustained a fracture of the right femur in service
in 1963.

2. Although assigned an "L3" profile which restricted him from
performing prolonged marching, running, jumping, and standing, the
veteran was able to continue with his duties in service until
separation in 1965.

3. Although pain and stiffness in the right leg were noted on a
separation examination in October 1965 and on an August 1966 VA
examination, no discrepancy in the length of the right leg as
opposed to the length of the left leg was noted by either examiner.

4. The veteran sustained multiple fractures to his lower
extremities and to the right hip in a truck accident while working
in 1980.

5. The veteran underwent total hip replacements of the right and
left hips in 1988 and 1990, respectively.

- 2 -

6. Service-connected residuals of a fractured right femur did not
proximately cause or proximately aggravate bilateral hip disorders.

CONCLUSION OF LAW

Service connection for bilateral hip disorders is not warranted in
this case. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.310(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability on a
direct basis requires the existence of a current disability and a
relationship or connection between that disability and a disease or
injury incurred in service. 38 U. S.C.A. 1110 (West 1991); 38
C.F.R. 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542,
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In
addition, under section 3.310(a) of VA regulations, service
connection may be established on a secondary basis for disability
which is proximately due to or the result of service-connected
disease or injury. 38 C.F.R. 3.310(a) (1998). Establishing service
connection on a secondary basis requires evidence sufficient to
show (1) that a current disability exists and (2) that the current
disability was either (a) proximately caused by or (b) proximately
aggravated by a service-connected disability. Allen v. Brown, 7
Vet. App. 439 (1995).

The appellant has the burden of submitting evidence sufficient to
justify a belief by a fair and impartial individual that the claim
is well grounded. 38 U. S.C.A. 5107(a) (West 1991). A well-grounded
claim is "a plausible claim, one that is meritorious on its own or
capable of substantiation." Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If the
appellant has not presented a well-grounded claim, then the appeal
fails as to that claim, and the Board is not obligated under 38
U.S.C.A. 5107(a) to assist him any further in the development of
that claim. Murphy, 1 Vet. App. at 81.

- 3 - 

The type of evidence required to make a claim well grounded depends
upon the issue presented by the claim. If the determinative issue
turns on a question of medical causation or diagnosis, competent
medical evidence is required to state a plausible claim. Grottveit
v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. App. at
81). The appellant cannot meet his initial burden under 38 U.S.C.A.
5107(a) simply by relying on his own opinion as to medical
causation; lay persons are not competent to offer medical opinions.
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 Vet.
App. 492 (1992)).

Establishing a well-grounded claim for service connection on a
secondary basis generally requires (1) medical evidence of a
current disability; and (2) medical evidence of a proximate
connection between the claimed disability and a service-connected
disorder. Jones v. Brown, 7 Vet. App. 134 (1994) (establishing a
well grounded claim for service connection for a disorder on a
secondary basis requires the veteran to present medical evidence to
render plausible a connection or relationship between the service-
connected disorder and the new disorder).

Evidence submitted in support of a claim "must . . . be accepted as
true for the purpose of determining whether the claim is well
grounded . . . [except] when the evidentiary assertion is
inherently incredible or when the fact asserted is beyond the
competence of the person making the assertion." King v. Brown, 5
Vet. App. 19, 21 (1993). Competency of evidence differs from weight
and credibility. The former is a legal concept determining whether
testimony may be heard and considered by the trier of fact, while
the later is a factual determination going to the probative value
of the evidence to be made after the evidence has been admitted.
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet.
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App.
24, 25 (1991) ("Although interest may affect the credibility of
testimony, it does not affect competency to testify.").

In the case, service connection has been in effect for residuals of
a right femur fracture since November 1965. Service medical records
show that the veteran sustained a closed fracture to the right
femoral shaft in an automobile accident in

- 4 -

service in December 1963. There was no artery or nerve involvement.
The fracture was treated at a local hospital with a double plate
fixation and a plaster cast. The veteran was transferred to a
service department hospital in January 1964. By April 1964, it
became evident that there was a nonunion of the fracture and one of
the fixation plates had broken. Therefore, in May 1964, the veteran
was treated surgically in the service department hospital and
"proceed[ed] to good healing."

Although assigned an "L3" profile which restricted him from
performing prolonged marching, running, jumping, and standing, the
veteran was able to continue with his duties in service until
separation in 1965. On the separation examination in October 1965,
the veteran complained of pain in the right hip and that his right
leg was shorter than the left. However, the examiner did not note
a difference in the length of the right leg.

On an August 1966 VA examination, the veteran complained of
stiffness and soreness in the right leg. The examiner noted no leg
length discrepancy and, based on review of an August 1966 VA x-ray
report which is also of record, diagnosed old well-united fracture
in good position of the proximal half of the shaft of the right
femur with intramedullary pin present.

In November 1993, the veteran claimed service connection for
bilateral hip disorders secondary to the service-connected right
femur fracture. He claimed that his right leg was shorter than the
left as a result of the fracture to the femur and that this caused
him to limp which in turn affected his hips. Private medical
evidence from the late 1980s and early 1990s secured in conjunction
with the claim, such as a July 1988 letter from Sandra Adams
Eisele, M.D., showed that the veteran had been in a severe truck
accident while working in 1980 and sustained multiple fractures to
his lower extremities and to his right hip. The veteran has
undergone total hip replacements in both hips.

The Board noted in its August 1997 remand order that an October
1996 letter from Bruce Coffey, M.D., was sufficient to render the
claim for service connection for bilateral hip disorders secondary
to service-connected right femur fracture well

5 -

grounded because the doctor's statement was relevant to a
connection between the bilateral hip disorders and the service-
connected femur fracture. Dr. Coffey stated,

[The veteran] is a fifty five year old man who in 1963, while
serving in the army, sustained multiple fractures of the right
femur as a result of a car accident. He underwent surgery for
placement of rods in the femur and for bone grafts. As a result of
these injuries, he was left with a short femur and has become
totally disabled. He is in constant pain and walks with the aid of
a cane and sometimes crutches.

It is my medical opinion that his bilateral hip replacements were
a result of the accident in 1963.

The Board noted that, although this opinion was sufficient to
render the claim plausible, this claim was not the type of well
grounded claim that was meritorious on its own but rather one that
might be capable of substantiation upon further development of the
medical evidence. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (A
well grounded claim is a plausible claim, one which is meritorious
on its own or capable of substantiation). In this regard, the Board
noted that Dr. Coffey's statement did not show an awareness of the
intervening 1980 truck accident in which the veteran had injured
his lower extremities. Accordingly, the Board remanded the claim
for a VA examination by an examiner who had reviewed all the
medical evidence of record and who would render a medical opinion
as to the veteran's bilateral hip replacements and the service-
connected fractured right femur sustained in 1963.

In compliance with other remand orders, the RO wrote to the veteran
in October 1997 in an attempt to secure records of treatment
pertaining to the 1980 truck accident in Dayton, Ohio. The veteran
responded that he had sent all the records he could pertaining to
the truck accident and he provided a signed release form but no
information such as the name and address of the hospital in Dayton
where he was

- 6 -

treated that could have enabled the RO to obtain the records.
Moreover, although the veteran stated that he had sent all the
records he could pertaining to the truck accident, the records he
has submitted are from 1988 and later and not from 1980 and
therefore do not pertain to the immediate aftermath of the truck
accident. However, the Board concludes that the RO has fulfilled
its duty to assist the veteran in this regard by attempting to get
information from him to enable VA to obtain these records and no
further compliance with the Board's remand is required. See Wood v.
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to
assist is not always a one-way street); Stegall v. West, 11 Vet.
App. 268 (1998).

On remand, the veteran submitted a copy of a consultation report
from James Burgin, M.D., of East Tennessee Baptist Hospital dated
August 1988. It was noted in the report that the veteran was
admitted to the hospital for a total right hip replacement. The
report provides in pertinent part,

[The veteran] is a white male who entered in the hospital at this
time for a total right hip. This is the result of his motor vehicle
accident in 1980, in which he was involved in a truck wreck. At
that time he had severe injury to his right hip and he has never
completely recovered from this. He actually had a fracture of the
right femur in 1963 in a motor vehicle accident when he was in the
Army, had rods inserted in the femur at that time. This probably
contributed to the injury to the hip at the time of the 1980
accident.

Dr. Burgin's consultation report was received in November 1997 and
was in the claims file at the time that a January 1998 VA Medical
examination was conducted in compliance with the Board's remand
order. The VA examiner conducted a thorough review of the medical
evidence in the claims file as is evidenced by the detailed report
of the medical history of the case in the examination report. The
examiner noted that Dr. Coffey's October 1996 letter stated that
the bilateral hip

7 -

replacements were the result of the service-connected right femur
fracture but that the letter did not mention the injuries sustained
in the 1980 accident.

Among the findings on examination was that the right leg was
somewhat shorter than the left. The doctor stated that the veteran
stood with the right foot plantar flexed in order to touch the toes
to the floor and that the right heel did not touch the floor. The
doctor noted that the right leg was about 2 cm shorter than the
left. After reporting on findings on examination, the examiner
rendered an opinion regarding a connection between the bilateral
hip disorders and the service-connected right femur fracture as
requested in the Board's remand order:

After reviewing the available records, it looks as if the patient
was not left with any significant residual disability after
recovering from the right femoral fracture in 1963. It looks as if
he was able to function satisfactorily in the military until his
discharge in 1965. There is one report from his military records in
which he reported that the right leg was shorter than the left, but
this is not documented by any medical personnel. It is possible
that the right femoral fracture in 1963 might have created some
inequality of the leg lengths but I doubt that this was responsible
for the total degree of inequality noted at this time. The current
leg length inequality would have been noted in the military records
and would probably have interfered with ability to function in
[s]ervice. There is no documentation of any problems with the hips
or lower extremities between the time of discharge from [s]ervice
and the motor vehicle accident in 1980. We do not have any medical
records concerning the injuries in 1980, but the available
descriptions indicate that they were fairly significant. There was
an actual fracture of the right hip and also a fracture of the left
lower leg and left foot. The patient

- 8 -

was left with deformities of the distal left lower leg and left
foot. The VA Orthopedic Clinic note of [February 1986] indicates
that his rehabilitation after the 1980 accident was quite
prolonged, and that he as required to use a walker for 1 1/2 to 2
years and then crutches for 2 years. This note also indicates that
at that time, he required a shoe lift. X-rays from 1985 indicated
that at that time, the left hip was normal, but the patient
developed some avascular necrosis 4 to 5 years later. In
conclusion, I would attribute his bilateral hip problem to the
injuries which he received in the motor vehicles accident in 1980.
1 doubt the right femoral fracture in 1963 had any significant
impact on the hip problems. There is no indication of a right hip
problem prior to 1980. He had an actual fracture of the right hip
in a motor vehicle accident in 1980, after which he developed post-
traumatic arthritis. There is no indication of any left hip
problem, either by symptoms or x-rays until the late 1980s. I would
attribute the left hip problems to the residual deformities of the
left lower leg and left foot, which resulted from the motor vehicle
accident in 1980. Based on the evidence discussed above, I would
therefore attribute his bilateral hip problems to the injuries
received in the motor vehicle accident in 1980.

In June 1998, the veteran submitted a statement from a private
physician, H. M. Leeds, M.D., who had been the veteran's doctor
from the time the veteran was eight years old. Dr. Leeds noted in
pertinent part,

He sustained a comminuted fracture of the right femur in 1963. He
was treated at Fort Knox, Ky., and in 1964 was given bone grafts to
the leg. Since then has had

9 -

constant right hip pain and a shortening of the [right] leg of
about 2 [inches] causing a [illegible] limp. Since then I
understand he has been treated by the [VA] .

The Board notes that Dr. Leeds' letter is of little probative
weight to the material issue in the case, i.e., whether a bilateral
hip disability was either (a) proximately caused by or (b)
proximately aggravated by the service-connected residuals of a
fractured right femur. Allen v. Brown, 7 Vet. App. 439 (1995).
However, the Board notes that three items of evidence do address
the issue of a relationship between the bilateral hip disorders and
the service-connected fracture of the right femur: Dr. Coffey's
letter; Dr. Burgin's consultation report; and the VA examiner's
report. Of these the Board finds the VA examiner's report to be the
most probative item of evidence for the following reasons. First,
the VA examiner was the only examiner to review the complete
medical records in the case, including the service medical records
and the 1966 VA examination report which show the state of the
veteran's right leg prior to the 1980 truck accident. Second, the
VA examiner also conducted a thorough musculoskeletal examination
of the veteran with emphasis on the lower extremities. Dr. Coffey's
letter contained no examination report, and Dr. Burgin's
consultation was a "[m]edicine consultation ... to help in his
medical management while in the hospital." Third, Dr. Coffey's
letter, like Dr. Leeds, shows no awareness of the severe injuries
sustained in the 1980 accident, and therefore is less probative
than the VA doctor's report on the question of whether the current
bilateral hip disorders were proximately caused by or proximately
aggravated by the service-connected residuals of a fractured right
femur as opposed to some other cause or source of aggravation such
as the fractured right hip sustained in the 1980 truck accident and
the avascular necrosis of the left hip. Accordingly, the Board
finds that the VA examiner's report is the most probative item of
evidence with regard to the material issue in the case, and
therefore, the Board finds, based on the medical opinion of the
examiner, that the service-connected residuals of a fractured right
femur did not proximately cause or proximately aggravate a
bilateral hip disability. 38 C.F.R. 3.310(a) (1998).

- 10-

Because the VA examiner "doubt[ed] the right femoral fracture in
1963 had any significant impact on the hip problems" and provided
detailed reasons for his conclusion based on the medical evidence
of record, the Board concludes that the preponderance of the
evidence is against the claim for service connection for bilateral
hips disorders secondary to service-connected residuals of a
fractured right femur. 38 C.F.R. 3.310(a) (1998). In so concluding,
the Board notes that, although in the August 1988 consultation
report, Dr. Burgin stated that the 1963 fracture of the right femur
"probably contributed to the injury to the hip at the time of the
1980 accident", the Board finds this statement less probative than
the VA examiner's opinion because Dr. Burgin did not review the
entire medical history in this case as depicted by the medical
reports in the claims file and because Dr. Burgin did not provide
any rationale for his conclusion including an explanation of how
the service-connected residuals of the fractured right femur
"proximately" contributed to the right hip injury sustained in the
1980 accident. Accordingly, for these reasons also, the Board
assigns more probative weight to the VA examiner's report and
concludes that the preponderance of the evidence is against the
claim for service connection for bilateral hip disorders secondary
to service-connected right femur fracture.

ORDER

Service connection for bilateral hip disorders secondary to
service-connected right femur fracture is denied.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals

- 11 - 


